08/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0394


                                       DA 21-0394
                                    _________________

JACOB LEE SMITH,

             Petitioner and Appellant,

      v.

STATE OF MONTANA, DEPARTMENT OF
HEALTH AND HUMAN SERVICES, PATTI
                                                                     ORDER
RENEGER, KRISTA MIX, CITY OF HELENA,
MT, CITY OFFICER BRIAN FISCHER, CITY
OFFICE, JOHN DOE, TARA HARRIS, LEWIS
AND CLARK COUNTY, WENDY HOLDEN-
JOHNSON, PUBLIC DEFENDER’S OFFICE
REGION 4,

             Respondents and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jacob Smith, to all counsel of record,
and to the Honorable Michael F. McMahon, District Judge.

                                                  For the Court,




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 10 2022